          Case 2:16-cv-01926-RSM Document 73 Filed 08/21/20 Page 1 of 6



 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8

 9
      PENSCO TRUST COMPANY                            CASE NO. C16-01926RSM
10    CUSTODIAN FBO JEFFREY D.
      HERMANN, IRA ACCOUNT NUMBER
11    20005343,                                       ORDER GRANTING IN PART MOTION
                                                      FOR JUDGMENT AND DIRECTING
12                    Plaintiff,                      SUPPLEMENTAL BRIEFING
               v.
13
      LORINA DEL FIERRO; FIA CARD
14    SERVICES, INC.; UNITED STATES OF
      AMERICA, INTERNAL REVENUE
15    SERVICE; AND PERSONS OR PARTIES
      UNKNOWN CLAIMING ANY RIGHT,
16    TITLE, LIEN, OR INTEREST IN THE
      PROPERTY DESCRIBED IN THE
17    COMPLAINT HEREIN,

18                    Defendants.

19

20                                        I.     INTRODUCTION
21            This matter comes before the Court on Plaintiff PENSCO Trust Company, f/b/o Jeffrey D.
22
     Herman (“PENSCO”)’s motion for judgment totaling $1,311,851.13. Dkt. #65. Defendant Lorina
23
     Del Fierro (“Del Fierro”) does not dispute that entry is proper but argues that more substantive
24
     support for the amount requested is warranted. Dkt. #67. For the reasons set forth below, the
25

26   Court GRANTS IN PART Plaintiff’s motion for judgment.

27   //

28   //
     ORDER GRANTING IN PART MOTION FOR JUDGMENT AND DIRECTING
     SUPPLEMENTAL BRIEFING
       Case 2:16-cv-01926-RSM Document 73 Filed 08/21/20 Page 2 of 6



 1                                          II.    BACKGROUND

 2      A. Procedural Background
 3
            In 2007, Defendant Del Fierro refinanced a mortgage on the property at 4009 SW 323rd
 4
     Street, Federal Way, Washington (“the Property”) in the amount of $572,850.00. The loan
 5
     involved in this action is evidenced by an adjustable rate note dated July 16, 2007 (“the Note”),
 6
     secured by a Deed of Trust and recorded as Instrument No. 2007072002339 (“the Loan”), with an
 7

 8   original principal amount of $572,850. Dkt. #66 at ¶ 3. Del Fierro defaulted on the Loan in early

 9   2009 and, after lengthy litigation, Plaintiff filed this action in King County Superior Court on
10   November 14, 2016, seeking a judicial foreclosure on the Property. Dkt. #4. On December 16,
11
     2016, Defendant Del Fierro removed the action to this Court.
12
            Defendant FIA Card Services, Inc. (“FIA”) failed to appear in this matter, and on March
13
     15, 2017, this Court granted Plaintiff’s motion for an order of default as to FIA. Dkt. #24. Parties
14

15   stipulated to the dismissal of Defendant United States Internal Revenue Service (“IRS”) on the

16   basis that parties agreed that the IRS’ interest in the Property was valid and subordinate to that of

17   Plaintiff’s interest and may be foreclosed upon in this action. Dkt. #16 at 2. On August 11, 2017,
18   this Court granted Plaintiff’s motion for summary judgment and denied Defendant Del Fierro’s
19
     motion for summary judgment, with judgment in favor of Plaintiff entered the same day. Dkts.
20
     #55, #56. Defendants subsequently appealed to the U.S. Court of Appeals for the Ninth Circuit,
21
     and the Ninth Circuit affirmed this Court’s summary judgment order on August 16, 2018. Dkt.
22

23   #64.

24      B. Judgment Award

25          Following entry of judgment, parties’ attempts to agree to any sale of the Property failed.
26
     Consequently, on June 24, 2020, Plaintiff filed the instant motion for entry of judgment against
27
     Defendants. Dkt. #65. Specifically, Plaintiff seeks a final judgment amount “that can be provided
28
     ORDER GRANTING IN PART MOTION FOR JUDGMENT AND DIRECTING
     SUPPLEMENTAL BRIEFING
       Case 2:16-cv-01926-RSM Document 73 Filed 08/21/20 Page 3 of 6



 1   to the sheriff for execution” at the foreclosure sale. Dkt. #72 at 2. In support of the judgment

 2   amounts sought, Plaintiff provides a declaration from Jeffery D. Herman, the beneficiary of the
 3
     IRA account for which PENSCO acts as custodian. Dkt. #66. Specifically, Plaintiff seeks the
 4
     following amounts owing on the Loan:
 5
                                            Item                             Amount
 6                      Principal balance due as of April 5, 2010 (date    $679,017.30
 7                      of Defendant’s Chapter 13 bankruptcy filing)

 8                      Interest accrued after filing of bankruptcy case   $530,507.56
                        through February 2020
 9
                        Credit for adequate protection payments made       ($17,541.43)
10
                        in bankruptcy case
11
                        Credit for insurance and tax payments made in       ($9,679.79)
12                      bankruptcy case
                        Payment of real property taxes and                  $69,547.49
13                      foreclosure costs of King County
14
                        Payment of counsel fees and expenses                  $60,000
15                      TOTAL                                              $1,311,851.13

16
     Dkt. #66 at ¶14. Plaintiff supports these amounts with Mr. Herman’s declaration that recites the
17
     amounts due. See Dkt. #66. Defendant Del Fierro does not dispute that entry of judgment is
18
     proper. Dkt. #67 at 3 (“Ms. Delfierro recognizes at the end, the relevant holding was that Pensco
19
     was holder of the note and as such it was authorized to act as owner of the note.”). However, she
20
     opposes the amounts on the basis that Plaintiff has failed to provide sufficient evidence to support
21
     each of its requests. Dkt. #68. To that end, she opposes granting Plaintiff’s motion “in its current
22
     form.” Id. at 4.
23
                                              III.    DISCUSSION
24
        A. Legal Standard
25
            When a party against whom a judgment for affirmative relief is sought has failed to plead
26
     or otherwise defend, a motion for default may be made. Fed. R. Civ. P. 55(a). Rule 55 likewise
27
     provides that judgment after default may be entered “[i]f the plaintiff’s claim is for a sum certain
28
     ORDER GRANTING IN PART MOTION FOR JUDGMENT AND DIRECTING
     SUPPLEMENTAL BRIEFING
       Case 2:16-cv-01926-RSM Document 73 Filed 08/21/20 Page 4 of 6



 1   or a sum that can be made certain by computation . . . .” Fed. R. Civ. P. 55(b)(1). However,

 2   “[r]elatively few cases have raised the question of what qualifies as a ‘sum certain’ for the purposes

 3   of Rule 55(b)”). Franchise Holding II, LLC. v. Huntington Restaurants Grp., Inc., 375 F.3d 922,

 4   928–29 (9th Cir. 2004) (quoting Byrd v. Keene Corp., 104 F.R.D. 10, 12 (E.D. Pa. 1984) (internal

 5   quotations omitted)). Relying on the First Circuit’s reasoning in KPS & Assocs., Inc. v. Designs

 6   By FMC, Inc., the Ninth Circuit concluded that “a claim is not a sum certain unless no doubt

 7   remains as to the amount to which a plaintiff is entitled as a result of the defendant’s default.” Id.

 8   (citing 318 F.3d 1, 19 n.7 (1st Cir. 2003)).

 9      B. Analysis

10          Defendant Del Fierro’s objections to Plaintiff’s request for judgment are, for the most part,

11   unavailing. She insists “[t]here are documents that would have been helpful in getting an overall

12   understanding of the nature and amount of the judgment [such as] [t]he Note, Deed of Trust,

13   relevant bankruptcy papers.” Dkt. #68 at 2. Not only does Defendant have access to these

14   documents to corroborate the amounts set forth in the Herman declaration, but most of them were

15   attached to the complaint and referenced throughout the litigation. See Dkt. #1-1 at 14-21 (Note);

16   23-45 (Deed of Trust); 46-60 (recorded assignments). As set forth below, the Court finds that

17   Plaintiff has provided ample information on several of its requested amounts to support entry of

18   judgment. As to the amounts requested for King County costs and attorney’s fees, the Court directs

19   parties to confer and file supplemental briefing.

20                  1. Principal Balance as of April 2010 Bankruptcy

21          First, the principal amount of $571,872.73 has been stated numerous times throughout this

22   litigation, including in the complaint, Dkt. #1-1 at 7 and the Note itself. Dkt. #1-1 at 15. The Note

23   also sets forth the interest rate on the loan as a variable rate, with the lowest rate being 9.2% per

24   annum. Id. Thus, determining interest at the lowest rate is merely a calculation: $52,612.29 per

25   year, which equals $4,384.36 per month. Dkt. #66 at ¶¶ 7-8. As a result, the balance due as of

26   April 5, 2010 is calculated as $679,017.30, which includes principal, interest, late charges,

27   foreclosure fees, foreclosure costs and legal fees as set forth in the Proof of Claim filed in

28   Defendant’s bankruptcy case. Dkt. #66 at ¶ 7. Defendant has raised no specific challenge to this
     ORDER GRANTING IN PART MOTION FOR JUDGMENT AND DIRECTING
     SUPPLEMENTAL BRIEFING
       Case 2:16-cv-01926-RSM Document 73 Filed 08/21/20 Page 5 of 6



 1   amount. Id. (Noting that balance of Loan as of the date of commencement of Defendant’s

 2   bankruptcy case “was not objected to nor disputed by Defendant”). In light of the extensive

 3   evidence attached to the complaint and the explanation of calculations set forth in the Herman

 4   declaration, the Court finds Defendant’s vague and generalized objections to this amount

 5   unavailing. See Franchise Holding II, LLC., 375 F.3d at 929 (“While HRG takes issue with the

 6   accuracy of some of these figures, it never gave the district court any specifics about how these

 7   figures were wrong or how its own calculation would differ from Franchise Holding’s

 8   calculation.”).

 9                     2. Accrued Interest

10          Next, the interest accrued from May 2010 through May 2020 (121 months) is a

11   straightforward calculation: $4,384.36 per month times 121 months, totaling $530,507.56. Dkt.

12   #66 at ¶ 13. Again, Defendant’s vague and generalized objections fail to direct the court to any

13   error in Plaintiff’s calculations. Franchise Holding II, LLC., 375 F.3d at 929.

14                     3. Credit Amounts

15          Finally, Plaintiff has deducted certain credit amounts to Defendant for adequate protection

16   payments and insurance and taxes, totaling $17,541.43 and $9,679.79, respectively. Dkt. #66 at ¶

17   9. Defendant made these payments herself and thus could easily contest them should she dispute

18   Plaintiff’s calculations. Again, she has made no specific challenge to these amounts or otherwise

19   explained why Plaintiff’s stated amounts are erroneous.

20          For these reasons, the Court finds that Plaintiff has provided sufficient information on the

21   amounts set forth above to support entry of judgment in the amount of $1,182,303.64, which

22   comprises (1) the principal balance due as of April 2010; (2) accrued interest from May 2010

23   through May 2020; and (3) deducted credit amounts to Defendant.

24                     4. Costs paid to King County and Attorney’s Fees

25          The Court finds two amounts not readily ascertainable from the pleadings and existing

26   documents: (1) the March 2019 real property taxes and foreclosure costs of King County Plaintiff

27   paid, totaling $69,547.49, and (2) counsel’s fees and costs incurred by the lender in enforcing the

28   terms of the Deed of Trust, which Plaintiff “conservatively estimates” as $60,000. Dkt. #66 at ¶¶
     ORDER GRANTING IN PART MOTION FOR JUDGMENT AND DIRECTING
     SUPPLEMENTAL BRIEFING
       Case 2:16-cv-01926-RSM Document 73 Filed 08/21/20 Page 6 of 6



 1   11-12. Plaintiff has provided no way to corroborate these amounts nor explained the underlying

 2   calculations it used for determining the amounts due. Cf. Franchise Holding II, LLC., 375 F.3d at

 3   929 (Entering judgment where clerk was presented “with documents that set forth the specific

 4   formulas for determining the amount owed [and] also provided documents setting forth the various

 5   amounts necessary for calculating the total amount due.”). For these reasons, the Court directs

 6   parties to meet and confer, then file supplemental briefing, not to exceed four (4) pages, as to these

 7   remaining amounts. Any supporting declarations or exhibits attached to the supplemental briefing

 8   are excluded from the four-page limit.

 9                                            IV.    CONCLUSION

10           For the reasons set forth above, the Court GRANTS IN PART Plaintiff’s Motion for

11   Judgment.

12           (1) Plaintiff shall be awarded judgment against defendant, Lorina Del Fierro, In Rem in the

13   sum of $1,182,303.64, plus additional amounts for post-judgment costs to be determined at the time

14   of sale; and

15           (2) The Court DIRECTS parties to meet and confer, then file supplemental briefing, as to

16   (a) the March 2019 real property taxes and foreclosure costs of King County, totaling $69,547.49;

17   and (b) counsel’s fees and costs incurred by the lender in enforcing the terms of the Deed of Trust,

18   totaling $60,000. This supplemental briefing shall not exceed four (4) pages, excluding any

19   supporting declarations and/or exhibits. This briefing is due no later than twenty-one (21) days

20   from the date of this Order.

21

22           DATED this 21st day of August, 2020.

23

24

25
                                                    RICARDO S. MARTINEZ
26
                                                    CHIEF UNITED STATES DISTRICT JUDGE
27

28
     ORDER GRANTING IN PART MOTION FOR JUDGMENT AND DIRECTING
     SUPPLEMENTAL BRIEFING
